DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
The disclosure is objected to because of the following informalities:
In [0002], Ln. 5, “passenger aircraft” should read --a passenger aircraft--; 
In [0003], Ln. 5, “be able” should read --are able--;
In [0017], Ln. 11, “if they were not” should read --if they were not used--; 
In [0041], Ln. 4-5, “section (519), expands again to section (513), and expands again to section (515)” should read chamber (519), expands again to chamber (513), and expands again to chamber (515)
In [0044], Ln. 2, exit orifice (507) should read --exit orifice (517)--; 
In [0045], Ln. 6, exit orifice (507) should read -- exit orifice (517)--; 
In [0046], Ln. 11, surface (601) should read – piston face (601)--; 
In [0047], Ln. 5, two seats (307) and (309) should read --two seats (307) and (607)--; 
In [0047], Ln. 6, channel (303) should read --entrance orifice--; 
In [0048], Ln. 2, piston (601) should read --piston face--; 
In [0050], Ln. 5, entrance orifice (301) should read --entrance orifice (303)--; 
In [0050], Ln. 9-10, “orifices (517) and (301)” should read --orifices (517) and (303)--;
In [0051], Ln. 12 “slant wall (705)” should read --slanted surface (705)--.
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities:  
In Ln. 6-7, “first amount of pressurized oxygen to said hood” should read --first amount of pressurized oxygen deliver to said hood--; 
In Ln. 7-8, “a first rate of said first amount of oxygen” should read --a first rate of said first amount of pressurized oxygen--; 
In Ln.9-10, “second amount of pressurized oxygen to said hood” should read --first amount of pressurized oxygen deliver to said hood--;
In Ln. 10-11, “a second rate of said first amount of oxygen” should read --a second rate of said first amount of pressurized oxygen--. 
In Ln.13-14, “said first amount of oxygen is depleted before said second amount of oxygen” should read --said first amount of pressurized oxygen is depleted before said second amount of pressurized oxygen--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said first tank" in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “said second rate supplies sufficient oxygen from said first tank”, it is unclear how the second rate supplies sufficient oxygen from said first tank when --the first amount of pressurized oxygen-- is depleted before –the second amount of pressurized oxygen-- since Applicant’s specification states that the first tank will be rapidly depleted of oxygen and flow will primarily be from the second tank ([0057] Ln.1-2). For examination purposes, “said second rate supplies sufficient oxygen from said first tank” will be interpreted as “said second rate supplies sufficient oxygen from said second oxygen source”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 101832817 B1; machine translation referenced herein) in view of Stadler (DE102016107157A1; machine translation referenced herein) in further view of Pelloux-Gervais et al. (EP0223808 B1; machine translation referenced herein) and Birch (US 4116237 A). Park et al. and Pelloux-Gervais et al. are cited herein as Park and Pelloux-Gervais. 
Park discloses a breathing apparatus (100, Fig.2) for providing a user with a breathable atmosphere ([0007] Ln.55-58), such breathable atmosphere being generally isolated (Examiner’s notes: “Generally”, a term of degree, is used to modify “isolated, a term of absolute. Considering that the word “generally” does not meaningfully alter the plain meaning of “isolated”, the word “generally” is interpreted to account for defects/imperfections in manufacturing or use. It is examiner’s position that the breathable atmosphere is generally isolated from the external environment. See Fig.2) from a potentially hazardous external environment ([0001]), said apparatus (100, Fig.2) comprising: 
a hood (110, Fig.2) capable of surrounding a user's head (See Fig.2; [0027] Ln.224-226), said hood (110, Fig.2) having an internal volume (See Fig. 1b) therein; 
a first oxygen source (A, See Fig. A annotated below; [0020]) including -- first amount of pressurized oxygen ([0035] Ln. 274-277) deliver to said hood-- (110, Fig.2) via a first regulator (B, See Fig. A annotated below; [0035]; [0036]; [0037] Ln. 291-292; Examiner’s notes: It is also known in the art that a pressure reducer is also referred to a gas regulator.), 
a second oxygen source (C, See Fig. A annotated below; [0020]) including --first amount of pressurized oxygen ([0035] Ln. 274-277) deliver to said hood-- (110, Fig.2) via a second regulator (D, See Fig. A annotated below; [0035]; [0036]; [0037] Ln. 291-292), 

    PNG
    media_image1.png
    653
    732
    media_image1.png
    Greyscale

Fig, A, Adapted from Fig.2 of Park
wherein, --said first amount of pressurized oxygen (pressurized oxygen within A, See Fig. A annotated above; [0035] Ln. 274-277) is depleted before ([0037], Ln.291-297) said second amount of pressurized oxygen-- (pressurized oxygen within C, See Fig. A annotated above; [0035] Ln. 274-277). 
Park fails to disclose to (1) said first regulator providing a first rate of said --first amount of pressurized oxygen--, (2) said second regulator providing a second rate of said --second amount of pressurized oxygen--, (3) wherein, said first rate is greater than said second rate; (4) wherein, --said second rate supplies sufficient oxygen from said second oxygen source-- to allow a human to breathe from said hood for at least 600 seconds.
However, Stadler in the same field of endeavor, teaches avalanche protection device (38a, Fig.2; [0034] Ln.363-364) that has air supply unit (12a, Fig.2; [0035] Ln.379) that provides compressed oxygen (14a, Fig.2; [0010] Ln. 93-99) with a pressure reducer (50a, Fig.2; [0011] Ln. 123-124; [0037] Ln.399). 
Therefore, it would have been obvious to someone of ordinary skill in the art
before the effective filing date of the claimed invention to have modified the breathing apparatus of Park to provide a rate to the regulator as taught by Stadler because it is preferable that the pressure reducer has at least one setting means for a user to set a target pressure and/or flow rate ([0011] Ln.123-126)
Park in view of Stadler fails to disclose that said first rate is greater than said second rate. 
However, Pelloux-Gervais in the same field of endeavor, teaches a protective hood (A, See Fig. B annotated below; [0011] Ln.116-119) with two separate compartmentalized, pressurized oxygen supply (3a, 3b, Fig.3) that provides a high initial flow rate followed by a lower flow rate ([0009]).  

    PNG
    media_image2.png
    348
    536
    media_image2.png
    Greyscale

Fig. B, Adapted from Fig.1 of Pelloux-Gervais
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breathing apparatus of Park in view of  Stadler to have the first rate greater than the second rate as taught by Pelloux-Gervais in order to provide high flow rate for rapid inflation of the hood followed by a lower flow rate for normal oxygen consumption ([0009]; [0014] Ln.155-157; 162-164).
Park in view of Stadler in further view of Pelloux-Gervais fails to disclose that --said second rate supplies sufficient oxygen from said second oxygen source-- to allow a human to breathe from said hood for at least 600 seconds.
However, Birch, in the same field of endeavor, teaches a hooded (12, Fig.1) emergency breathing apparatus (Col.1, Ln.5-10; Col.2 Ln.3-8) with chambers containing oxygen under pressure (18, Fig.4; Col. 5, Ln. 30-38) that contains at least 15 minutes of an oxygen supply (Col.5, Ln. 35-40). 
	Therefore, it would have been obvious to someone of ordinary skill in the art
before the effective filing date of the claimed invention to have modified the breathing apparatus of Park in view of Stadler in further view of Pelloux-Gervais to provide at least 600 seconds as taught by Birch because it is one of the characteristics to include in an emergency breathing apparatus for general public (Col.1, Ln. 50-57). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Werjefelt (US 4998529 A) discloses chambered apparatus that provides 45 minutes of air with CO2 removal means after disconnection of a gas source. 
Cazenave et al. (WO 2014199029 A1) discloses a hood with compartmentalized, pressurized oxygen that delivers a high flow rate initially to fill the sealed volume followed by an additional oxygen reserve.  
Lee (KR 101894203 B1) discloses an airbag inflated hood with a compressed air cylinder. 
Tominaga (WO 9100120 A1) discloses a smoke-proof helmet with compressed air container with a device for blowing air or oxygen at a suitable rate from the container into the helmet. 
Stewart (GB 2238480 A) discloses a hooded emergency breathing apparatus with double chambered oxygen source that provides an initial rapid rate followed by a slow rate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY CHINYERE EGWIM whose telephone number is (571)272-7030. The examiner can normally be reached Mon-Thurs 9:30 am-5:00 pm, Fri 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY CHINYERE EGWIM/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785